45 So. 3d 484 (2010)
Jesse KOZLOWSKI, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-6186.
District Court of Appeal of Florida, First District.
August 30, 2010.
Rehearing Denied October 11, 2010.
Nancy A. Daniels, Public Defender, and David A. Davis, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Charmaine M. Millsaps, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Salonko v. State, 42 So. 3d 801 (Fla. 1st DCA 2010); Cubelo v. State, 41 So. 3d 263 (Fla. 3d DCA 2010).
VAN NORTWICK, LEWIS, and ROWE, JJ., concur.